Citation Nr: 0935174	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-05 375	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral plantar fasciitis.

2.  Entitlement to an effective date prior to January 7, 
2004, for grant of service connection for bilateral plantar 
fasciitis. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to 
January 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 decision of the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) in Washington, D. C., acting as the agency of original 
jurisdiction (AOJ).  In that decision, the AMC implemented an 
October 2007 Board decision by granting service connection 
for bilateral plantar fasciitis and assigning an initial 
noncompensable disability rating effective from January 7, 
2004.  The Veteran appealed the assigned rating and the 
assigned effective date.  

The issues on appeal were previously before the Board in 
September 2008, when the matters were remanded for the AMC to 
provide the Veteran with a statement of case and to instruct 
the Veteran to timely submit a substantive appeal (VA Form-
9). 


FINDINGS OF FACT

1.  By a November 2007 rating decision, the AMC implemented 
the October 2007 Board decision granting service connection 
for bilateral plantar fasciitis and assigned an initial 
noncompensable rating effective from January 7, 2004.  The 
appellant was notified of the decision in March 2008.

2.  In May 2008, the appellant filed a timely notice of 
disagreement as to the November 2007 decision assigning the 
initial disability rating and the effective date.

3.  A statement of the case (SOC) was issued in January 2009, 
and the appellant was notified of his appellate rights.  He 
was informed that he had 60 days from the date of the SOC or 
the remainder of one year from the date he was notified of 
the decision, whichever was longer, in which to appeal. 

2.  On June 24, 2009, the Board notified that the Veteran 
that of the requirements for filing a timely substantive 
appeal and if not filed, the appeal may be dismissed.  He was 
provided an opportunity to provide additional evidence or 
argument.

3.  The appellant did not file a formal appeal within 60 days 
from the date the RO mailed the SOC or within the remaining 
one year period from the date of the mailing of the 
notification of the rating decision, nor did he request an 
extension of time in order to do so. 


CONCLUSION OF LAW

The Veteran has not timely filed a substantive appeal for the 
current claim of entitlement to an initial compensable rating 
for bilateral plantar fasciitis and an earlier effective date 
for service connection for bilateral plantar fasciitis, the 
appeal must be dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200, 20.202, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.	Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim, or where undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

2.  The Veteran's Claims

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2008).  A substantive 
appeal consists of a properly completed VA Form 9, "Appeal 
to the Board of Veterans' Appeals", or a correspondence 
containing the necessary information relating to the issues 
appealed.  38 C.F.R. § 20.202 (2008). 

In order to timely file a substantive appeal, the appellant 
must submit it within 60 days from the date that VA mails the 
SOC to the appellant, or within 1-year period from the date 
of mailing the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. § 20.302.  
The regulations also provide that the appellant may request 
that the 60-day period be extended for a reasonable period 
when good cause is shown. Id. 

The Board may dismiss any appeal when the appellant fails to 
file a substantive appeal form with respect to the 
determination on appeal within time limit provided by statute 
and regulation and the appellant does not request extension 
of time to file, and the Board did not waive filing 
requirement.  38 C.F.R. § 20.302;  See Rowell v. Principi, 4 
Vet. App. 9, 17-18 (1993); see also Bridges v. Brown, 5 Vet. 
App. 496 (1993). 

In the present case, the Veteran has not submitted a 
substantive appeal as to the AMC's November 2007 rating 
decision.  Nor has VA received a request from the Veteran for 
a time extension, for good cause, to file his substantive 
appeal.  Furthermore, the Board in this case has not waived 
the substantive appeal filing requirements.

By a November 2007 rating decision, the AMC implemented the 
October 2007 Board decision granting service connection for 
bilateral plantar fasciitis and assigned an initial 
noncompensable rating effective from January 7, 2004.  The 
appellant was notified of the decision in March 2008.  In May 
2008, the appellant filed a timely notice of disagreement as 
to the November 2007 decision assigning the initial 
disability rating and the effective date.  A statement of the 
case (SOC) was issued in January 2009, and the appellant was 
notified of his appellate rights.  He was informed that he 
had 60 days from the date of the SOC or the remainder of one 
year from the date he was notified of the decision, whichever 
was longer, in which to appeal.  On June 24, 2009, the Board 
notified that the Veteran that of the requirements for filing 
a timely substantive appeal and if not filed, the appeal may 
be dismissed.  He was provided an opportunity to provide 
additional evidence or argument.  The appellant did not file 
a formal appeal within 60 days from the date the RO mailed 
the SOC or within the remaining one year period from the date 
of the mailing of the notification of the rating decision, 
nor did he request an extension of time in order to do so. 

The Board finds that the Veteran has been provided with 
sufficient notification and ample time to submit a 
substantive appeal or to request a time extension for good 
cause.  Accordingly, the Board dismisses the Veteran's claims 
for failure to file a timely substantive appeal.  38 C.F.R. 
§ 20.302. 




ORDER

The appeal is dismissed.




		
K.J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


